Citation Nr: 1022270	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for eye disability, to 
include glaucoma.

2.  Entitlement to an initial, compensable rating for 
degenerative disc disease (DDD), lumbar spine, from October 
13, 2006.

3.  Entitlement to an initial, compensable rating for 
tendonitis and degenerative disease, left shoulder, from 
October 13, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1990 to May 
1991, from January 2003 to October 2003, from October 2005 to 
October 2006, and from April 2007 to April 2008.  In 
addition, prior to and between the above periods of service, 
the Veteran served in the Army Reserve and National Guard, to 
include approximately one year of active service between 
January 1972 and January 1975, as well as periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision in which the RO denied 
service connection for glaucoma.  The Veteran filed a notice 
of disagreement (NOD) in December 2004, and the RO issued a 
statement of the case (SOC) in March 2005.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2005.

In October 2008, the Board remanded the Veteran's claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claim (as 
reflected in a March 2010 supplemental SOC (SSOC)) and 
returned the matter on appeal to the Board for further 
consideration.

The Board notes that the Veteran's February 2004 claim was 
for eye problems and glaucoma, but that the RO characterized 
the issue as service connection for glaucoma.  As the 
treatment records contain evidence of eye diagnoses, such as 
pigment dispersion syndrome of the iris and dry eye syndrome, 
which may indicate disabilities of the eyes other than 
glaucoma, the Board has recharacterized the issue 
accordingly.

The Board's decision addressing the claim for service 
connection for eye disability, to include glaucoma, is set 
forth below.  The issues of an initial, compensable rating 
for degenerative disc disease (DDD), lumbar spine, and for 
tendonitis and degenerative disease, left shoulder, each from 
October 13, 2006-for which the Veteran has completed the 
first of two actions required to place these matters in 
appellate status-are addressed in the remand following the 
order; those matters are being remanded to the RO, via the 
AMC. VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  While the Veteran received treatment (to include surgery) 
for pigment dispersion syndrome of the iris, glaucoma, dry 
eye syndrome, and intraocular pressure during time frames 
coinciding with active service, ACDUTRA or INACDUTRA, the 
most probative medical opinion on the question of whether 
there exists a medical nexus between the Veteran's current 
pigmentary glaucoma, blepharitis, or cataracts and any 
military service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for eye disability, to 
include glaucoma, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in February and September 2004 pre-rating 
letters, the RO provided notice to the Veteran explaining 
what information and evidence was needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
December 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the February and 
September 2004 letters.

Post rating, a March 2006 letter provided the Veteran with 
general information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the March 2006 
letter, and opportunity for the Veteran to respond, the 
March 2010 SSOC reflects readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records, and the reports of November 2004 
and January 2010 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's August 2008 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record on the 
claim for service connection for an eye disability, to 
include glaucoma, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's Army 
Reserve and National Guard service, the applicable laws and 
regulations permit service connection only for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 
C.F.R. § 3.6.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for an eye disability, to include glaucoma, must 
be denied.

Reports of service medical examinations in June 1981, 
September 1986, April 1988, March 1990, March 1991, and 
September 1995 contain notations that the Veteran's eyes were 
normal except for myopia.  Additionally, the same reports 
include notations that the Veteran was ophthalmoscopically 
normal.  A November 1991 report of service medical 
examination also contains notations that the Veteran was 
opthalmoscopically normal and had normal eyes; however, this 
report also indicates that the Veteran had increased 
intraocular pressure.

Post service, an August 2001 glaucoma hemifield test 
performed by Kaiser Permanente yielded results outside normal 
limits.  A May 2002 record from Kaiser Permanente reveals 
that the Veteran had a small probable microaneurysm in his 
left eye.  A June 2002 Kaiser record indicates that the 
Veteran had a history of glaucoma and was stable on Lumigan.

A March 2003 service treatment record has a notation that the 
Veteran suffered from increased intraocular pressure and 
probable early pigment dispersion syndrome in his left eye.  
The Veteran received follow-up care in May and August 2003.  
An August 2003 glaucoma hemifield test performed by Kaiser 
Permanente yielded results within normal limits.

W.F.C., staff ophthalmologist, wrote in February 2004 that 
the Veteran experienced systemic and visual side effects from 
medication that was used to successfully treat his eye 
condition.

In March 2004, a Kaiser examiner noted that the Veteran had a 
history of glaucoma.  It was noted that the Veteran used 
Lumigan and had pigment dispersion syndrome.

On VA eye examination in November 2004, the examiner recorded 
the Veteran's history of using Lumigan.  The examiner gave 
diagnoses of open-angle glaucoma and mild cataract.  A VA 
general examiner recorded a diagnosis of glaucoma.

In December 2004, the Veteran remarked that after his active 
duty, his civilian job had modified his work due to his 
visual handicap.  He reported experiencing a blind spot in 
his left eye.  He further remarked that he was photophobic 
and had to wear dark glasses when he was outdoors.

A January 2006 outpatient record from Ft. Hood reflects a 
diagnosis of preglaucoma.  The Veteran asked the chief of the 
ophthalmology service whether stress at work could possibly 
contribute to elevated pressure in the eyes.  The 
ophthalmologist responded that while he could not produce a 
scientific study to answer that question, it was his medical 
opinion that stress certainly could contribute to many body 
functions, and very likely to intraocular pressure as well.

In August 2006, the Veteran underwent an anterior chamber 
laser trabeculoplasty at Ft. Hood.

During his August 2008 Board hearing, the Veteran testified 
that he first started receiving treatment for increased 
ocular pressure in 2002 or 2003.  He said that his ocular 
pressure was under control with medication.  He indicated 
that he was monitored every three to four months, and he had 
daily treatment with ophthalmic eye drops.

On VA examination in January 2010, the examiner reviewed the 
Veteran's dates of active duty and commented on the available 
treatment records.  The Veteran complained of three episodes 
of subconjunctival hemorrhages in the left eye within the 
past five years.  He also remarked that he had occasional 
tearing in his left eye in cold weather, and the Veteran felt 
that the tearing was connected to glaucoma.  The examiner 
recorded the results of the examination and diagnosed three 
disorders.  

First, the examiner stated that the Veteran had pigmentary 
glaucoma that was not due to any events occurring during 
active military service, ACDUTRA, or INACDUTRA.  It was noted 
that while strenuous exercise could result in brief episodes 
of blurred vision and increased intraocular pressure, 
strenuous exercise did not cause glaucoma.  Additionally, the 
Veteran gave no history of strenuous exercise or symptoms 
associated with it.

Second, the examiner opined that the Veteran had blepharitis 
that was not due to any events occurring during active 
military service, ACDUTRA, or INACDUTRA.  The examiner 
remarked that blepharitis affected the skin of the eyelids, 
and it usually involved the part of the eyelid where the 
eyelashes grow.  It was further noted that commonly, 
blepharitis occurred when tiny oil glands located near the 
base of the eyelashes malfunction, which resulted in 
bacterial overgrowth and inflamed, irritated, and itchy 
eyelids.

Third, the examiner opined that the Veteran had cataracts 
that were not due to any events occurring during active 
military service, ACDUTRA, or INACDUTRA.  The examiner 
remarked that age-related changes in the eyes were the most 
common cause of cataracts.

As indicated, the Veteran received treatment (to include 
surgery) for pigment dispersion syndrome of the iris, 
glaucoma, dry eye syndrome, and intraocular pressure during 
time frames coinciding with active service, ACDUTRA or 
INACDUTRA.  However, the Board finds that the most probative 
medical opinion evidence on the question of whether there 
exists a medical nexus between the Veteran's current 
pigmentary glaucoma, blepharitis, or cataracts and any 
military service weighs against the claim.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 , 173(1991).  In assessing medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  A medical opinion may not be discounted solely 
because the examiner did not review the claims file.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

The Board acknowledges that, while the Veteran was on active 
duty in January 2006, a service ophthalmologist opined that 
stress at work certainly could contribute to many body 
functions, and very likely to intraocular pressure as well.  
While the examiner spoke in general terms, he did not provide 
a specific connection between an actual diagnosed eye 
disability and  the Veteran's active duty service, any period 
of ACDUTRA or INACDUTRA.  Thus, this opinion falls short of 
providing a necessary medical nexus between current 
disability and injury or disease during active duty or 
ACDUTRA, or injury during INACDUTRA.  Moreover, the examiner 
merely offered his opinion in response to a question from the 
Veteran.  He did not indicate review of the Veteran's 
treatment records, he acknowledged that there were no 
scientific studies that would support his opinion, and  he 
offered no factual or medical rationale for his opinion.  
Accordingly, the  Board finds that the January 2006 statement 
regarding nexus is entitled to little, if any, probative 
weight.

By contrast, the Board accepts the January 2010 VA examiner's 
opinion as probative evidence on the medical nexus question.  
The examiner specified an understanding of the Veteran's 
various periods of active duty and commented on the service 
and VA treatment records.  He interviewed the Veteran and 
conducted a thorough eye examination.  In offering his 
opinion, he provided adequate reasons and bases to support 
the opinion that none of the Veteran's currently diagnosed 
eye disorders was due to any events occurring during active 
military service, ACDUTRA, or INACDUTRA.  For these reasons, 
the Board finds the opinion of the January 2010 examiner is 
entitled to greater probative weight.  

In addition to the medical evidence discussed above, in 
adjudicating this claim, the Board has considered the 
appellant's assertions, as well as those advanced by his 
representative, on his behalf; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of whether there 
exists a relationship between a current eye disability for 
which service connection is sought and service, a matter 
within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
neither the Veteran nor his representative is shown to be 
other than a layperson without appropriate medical training 
and expertise, neither is competent to render a probative 
(persuasive) opinion on the medical matter upon which this 
claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for an eye disability, to include 
glaucoma, must be denied.  In reaching this 


conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an eye disability, to include 
glaucoma, is denied.


REMAND

The Board notes that, in an August 2007 rating decision, the 
RO granted service connection and assigned a noncompensable 
rating for DDD, lumbar spine, and tendonitis and degenerative 
disease, left shoulder, each effective October 13, 2006.  The 
Veteran was furnished notice of this rating decision on 
August 27, 2007.  On July 1, 2008, the Veteran filed an NOD 
with each initial rating assigned.  

However, the RO has yet to issue a SOC with respect to these 
claims, the next step in the appellate process.  See 38 
C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, these matters must be remanded to the RO for 
the issuance of an SOC.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the Veteran and his 
representative an SOC on the matters of 
entitlement to a compensable rating for 
DDD, lumbar spine, and tendonitis and 
degenerative disease, left shoulder, each 
effective October 13, 2006, along with a 
VA Form 9, and afford them the appropriate 
opportunity to submit a substantive appeal 
perfecting an appeal on those issues.

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, entitlement to a 
compensable rating for DDD, lumbar spine, 
and tendonitis and degenerative disease, 
left shoulder, each effective October 13, 
2006-a timely appeal must be perfected 
within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


